359 S.W.3d 304 (2012)
Dale BRAMLETT, Individually and as Independent Administrator of the Estate of Vicki Bramlett, Deceased; Shane Fuller and Michael Fuller, Appellants,
v.
Benny P. PHILLIPS, M.D., Appellee.
No. 07-10-0061-CV.
Court of Appeals of Texas, Amarillo, Panel D.
January 4, 2012.
Opinion Denying Rehearing February 17, 2012.
*307 John Smithee, Templeton Smithee Hayes Heinrich & Russell, L.L.P., Amarillo, TX, Alexander B. Klein III, J. Todd Trombley, Myriam K. Legge, The Klein Law Firm, Houston, TX, Thomas J. Turner, Turner & Jordan, P.C., Lubbock, TX, for Appellant.
Jim Hund, Linda Russell, Hund, Krier, Wilkerson & Wright, P.C., Lubbock, TX, for Appellee.
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

OPINION
PATRICK A. PIRTLE, Justice.
This appeal is from the trial court's entry of a judgment on remand from the Texas Supreme Court. Finding the trial court erred in the calculation of damages and the award of postjudgment interest, we reverse and remand.

Background
Because the underlying facts of this case are well-known to the parties, we focus only on those facts germane to this appeal. This medical malpractice cause of action was originally tried to a jury in 2005. That jury returned a verdict in favor of Appellants, Dale Bramlett, Individually and as Independent Administrator of the Estate of Vicki Bramlett, Deceased, Shane Fuller and Michael Fuller,[1] and against Appellee, Benny P. Phillips, M.D., awarding $11 million in actual damages and $3 million in exemplary damages. The trial court denied Appellee's request to apply the statutory cap on damages in a medical malpractice action provided by article 4590i, section 11.02(a),[2] and after post-trial adjustments,[3] entered a judgment in favor *308 of Appellants in the sum of $12,168,364.50 on October 18, 2005 (the "2005 judgment"). That judgment provided for postjudgment interest at the rate of 6.50% from the date of judgment. See Tex. Fin.Code Ann. § 304.003 (West 2006). The 2005 judgment was appealed to this Court where, on March 17, 2007, it was affirmed in part and reversed and remanded in part.[4] Consistent with the remittitur suggested in that opinion, on April 30, 2007, this Court issued its Opinion on Order of Remittitur, which reformed the 2005 judgment by reducing the recovery of Shane Fuller and Michael Fuller for future pecuniary losses and associated prejudgment interest.
Petition for review was granted by the Texas Supreme Court to consider the interrelationship between two provisions of the Medical Liability and Insurance Improvement Act of 1977. The first provision, section 11.02(a), capped the liability of a physician at a fixed amount, adjusted for inflation; whereas the second provision, section 11.02(c), created an exception to this cap when the physician's insurer negligently fails to settle within the meaning of the Stowers Doctrine,[5] that is, when the physician's insurer negligently fails to settle a claim within the limits of the physician's liability policy. Ultimately, the Supreme Court determined that both provisions could be given effect by conforming the judgment against the physician to section 11.02(a)'s cap and reserving for another case any suit against the insurer under section 11.02(c)'s Stowers exception.
Accordingly, on March 6, 2009, the Supreme Court reversed the judgment of this Court[6] and remanded the case to the trial court for entry of a judgment "consistent" with the Supreme Court's opinion.[7] All motions for rehearing were denied and the Texas Supreme Court issued its mandate on September 29, 2009.
After the Supreme Court issued its opinion, but prior to any action by the trial court, Appellants attempted to amend their petition to include claims against Appellee's insurance carrier, The Medical Protective Company of Fort Wayne, Indiana, Medical Protective Insurance Services, Inc., d/b/a The Medical Protective Company of Fort Wayne, Indiana (hereinafter "Med Pro"), and two adjusters, Dan Walston and Paul Rinaldi. Because Med Pro had previously filed a motion for rehearing before the Supreme Court,[8] Appellants contended that Med Pro was a party to this proceeding and they filed a motion requesting the trial court to compel Med *309 Pro to appear and answer Appellants' allegations.
Both parties moved for judgment and without a new trial on the merits, a hearing on pending motions was held on November 19, 2009. On December 1, 2009, the trial court entered its second judgment (the "2009 judgment") in the sum of $1,717,649.61. In rendering that judgment, the trial court implicitly denied Appellants' attempt to add additional parties, recalculated damages,[9] changed the rate and effective date for computing postjudgment interest, and omitted findings originally contained in the 2005 judgment. According to Appellants' allegations, in rendering judgment, the trial court disregarded a Rule 11 agreement between the parties entered into after the 2005 judgment pertaining to the effective date for the computation of postjudgment interest. Appellants' motion to modify, correct, or reform that judgment was subsequently overruled by operation of law and this appeal followed.
Appellants originally sought relief from the Supreme Court through a petition for writ of mandamus. The Supreme Court denied that relief without written opinion.[10] While awaiting disposition of their requested mandamus relief, Appellants timely perfected this appeal of the trial court's 2009 judgment. Contending this Court lacked jurisdiction, Appellee moved to dismiss the appeal. Originally, we denied Appellee's motion to dismiss without written opinion; however, upon consideration of Appellee's motion for rehearing, we reaffirmed our denial by written opinion.[11]
Ultimately, by one issue, stated in seven different subparts, Appellants contend the trial court erred by failing to recite in the 2009 judgment that (1) facts exist which would enable Appellants to assert a cause of action pursuant to the "Stowers Doctrine," (2) the amount of damages that would have been awarded Appellants but for the section 11.02(a) damages cap, (3) the apportionment of rights between Appellants and Appellee in any subsequent prosecution of a Stowers claim; and the trial court erred by exceeding the Supreme Court Mandate by (4) changing the effective date for and rate of postjudgment interest, (5) vacating the original judgment, (6) removing recitations and other language from the original judgment, and (7) misspelling Shane Fuller's name.

Opinions and Judgments and Mandates! Oh, my![12]
An intermediate appellate court must hand down a written opinion that addresses every issue raised that is necessary to final disposition of an appeal. Tex. R.App. P. 47.1. Upon disposition of that appeal, the court of appeals must also enter a judgment that either: (a) affirms the trial court's judgment in whole or in part; (b) modifies the trial court's judgment and affirms it as modified; (c) reverses the *310 trial court's judgment in whole or in part and renders the judgment that the trial court should have rendered; (d) reverses the trial court's judgment and remands the case for further proceedings; (e) vacates the trial court's judgment and dismisses the case; or, (f) dismisses the appeal. Tex.R.App. P. 43.2. Following entry of the appellate court's judgment and the expiration of appropriate time periods, the clerk of that court issues a mandate. Tex. R.App. P. 18.1(a), 51.1. The mandate is the appellate court's directive commanding the lower court to comply with the appellate court's judgment. Tex. Parks & Wildlife Dep't v. Dearing, 240 S.W.3d 330, 347 (Tex.App.-Austin 2007, pet. denied).
Similarly, the Texas Supreme Court must hand down a written opinion in all cases in which it renders a judgment. Tex.R.App. P. 63. That judgment must either: (a) affirm the lower court's judgment in whole or in part; (b) modify the lower court's judgment and affirm it as modified; (c) reverse the lower court's judgment in whole or in part and render the judgment that the lower court should have rendered; (d) reverse the lower court's judgment and remand the case for further proceedings; (e) vacate the judgments of the lower courts and dismiss the case; or, (f) vacate the lower court's judgment and remand the case for proceedings in light of changes in the law. Tex.R.App. P. 60.2. Following entry of its judgment and expiration of appropriate time periods, the Clerk of the Supreme Court also issues a mandate. Tex.R.App. P. 18.1(b).
When an appellate court affirms a trial court's judgment or renders the judgment a trial court should have rendered, the judgment of the appellate court becomes the judgment of both courts, as to those issues. Cook v. Cameron, 733 S.W.2d 137, 139 (Tex.1987) (op. on rehearing); Dallas County v. Sweitzer, 971 S.W.2d 629, 630 (Tex.App.-Dallas 1998, no pet.). When a lower court's judgment is reversed in whole, that judgment is a nullity, leaving the judgment as if it had never been rendered. See Cessna Aircraft Co. v. Aircraft Network, LLC, 345 S.W.3d 139, 145 (Tex.App.-Dallas 2011, no pet.); In re S.S.G., 208 S.W.3d 1, 3 (Tex.App.-Amarillo 2006, pet. denied) (stating effect of reversal is to nullify the judgment); Flowers v. Flowers, 589 S.W.2d 746, 748 (Tex.App.-Dallas 1979, no writ) (holding reversal of a judgment completely nullifies it, leaving it as if it had never been rendered); In re Jerry F., 294 S.W.3d 297, 298 (Tex.App.-Fort Worth 2009) (orig. proceeding) (stating once reversed, the trial court's judgment is of no force and effect). However, when a judgment is reversed in part, as to those issues on which the judgment was not reversed, unless otherwise modified, the judgment remains in force and effect.
The scope of an appellate court's mandate is determined with reference to both the appellate court's opinion and the mandate itself. Cessna Aircraft Co., 345 S.W.3d at 144 (citing Truck Ins. Exchange v. Robertson, 89 S.W.3d 261, 263 (Tex. App.-Fort Worth 2002, no pet.). Therefore, whether a judgment is reversed in whole or in part does not depend solely upon the wording of the mandate itself, but must instead be discerned by looking at both the opinion and the mandate to determine the full intent of the reviewing court. Id.
In this case, both the judgment and mandate of the Texas Supreme Court stated in pertinent part:
IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:
1) The court of appeals' judgment is reversed;


*311 2) The cause is remanded to the trial court for further proceedings consistent with this Court's opinion; and
3) Benny P. Phillips, M.D., shall recover, and Dale Bramlett, Individually and as Independent Administrator of the Estate of Vicki Bramlett, Deceased, Shane Fuller, and Michael Fuller shall pay, the costs incurred in this Court and in the court of appeals.
(Emphasis added.)
Although the Supreme Court's judgment and mandate "reversed" the judgment of this Court, its opinion did not address every issue previously determined by this Court, including issues pertaining to the recovery of exemplary damages, the remittitur suggested on the issue of Shane and Michael's future pecuniary losses, or the inclusion of findings made by the trial court in the original judgment. Because those issues were not addressed by the Supreme Court in its opinion, we construe that opinion, judgment and mandate as only reversing that part of our judgment dealing with the interrelationship between section 11.02(a) and section 11.02(c) of the Medical Liability and Insurance Improvement Act of 1977. Therefore, as to those issues not addressed by the Supreme Court, the opinions and judgments of this Court remain in force and effect. Similarly, as to those issues not addressed by either the Supreme Court or this Court, the 2005 judgment of the trial court remains in force and effect.

Jurisdiction of Trial Court on Remand
When an appellate court remands a case with specific instructions, the trial court is limited to complying with the instructions and cannot re-litigate issues controverted at the former trial. Denton County v. Tarrant County, 139 S.W.3d 22, 23 (Tex.App.-Fort Worth 2004, pet. denied). We construe the mandate of the Supreme Court as vesting the trial court with the limited jurisdiction to determine the issue addressed in its opinion, to-wit: the interplay between "two provisions of the Medical Liability and Insurance Improvement Act of 1977, now repealed."[13] Therefore, to the extent that the judgment of the trial court exceeds that limited scope of authority, it was done so without jurisdictional authority.
Simply put, the Supreme Court found the trial court erred by failing to apply the statutory damages cap provided by section 11.02(a). The Supreme Court found the trial court's 2005 judgment, and the judgment of this Court, incorrectly assumed that the section 11.02(c) statutory Stowers exception waived the section 11.02(a) cap as to both the insurer and the insured, when, in fact, it only waived that cap as to the insurer. Because the cap was not waived as to the insured (Appellee), the trial court and this Court erred by not giving effect to that damages cap. Therefore, the only thing the trial court was authorized to do was to recalculate damages by applying the damages cap provided by section 11.02(a). To the extent the trial court did anything else, it exceeded its limited jurisdiction.

The 2009 Judgment
The 2009 judgment of the trial court does five things: (1) it vacates the court's 2005 judgment; (2) it calculates the amount of recoverable damages based upon the jury's verdict; (3) it provides that "the unpaid part of this Judgment shall bear post judgment interest at Five Percent (5.0%) per year compounded annually"; (4) it specifically reserves any claim *312 under former article 4590i, section 11.02(c) for another case; and (5) it provides that all relief not expressly granted is denied.

1. Vacation of the Trial Court's 2005 Judgment
Because that provision of the 2009 judgment vacating the 2005 judgment exceeds the limited scope of the trial court's jurisdictional authority, it was improper and is, hereby, vacated.[14]

2. Recalculation of Damages
Appellants contend the trial court erred in its recalculation of damages because it exceeded the mandate of the Supreme Court by "[c]hanging the rate of postjudgment interest and the date from which postjudgment interest accrues from that in the original judgment, despite not having been directed to do so." Because the trial court did not explain the mathematical process by which it calculated damages, it is impossible for this Court to determine (1) the date upon which the adjusted cap on damages was calculated, (2) the consumer price index used to adjust that cap, (3) the application of settlement credits due to the settlement of another defendant, or (4) the application of an offset of prejudgment interest pursuant to section 304.105(b) of the Texas Finance Code. While this Court is unable to determine the actual methodology used by the trial court in its recalculation of damages, what is clear is that the trial court did not make those recalculations based upon the date of the 2005 judgment. Furthermore, it is patently clear from the face of the judgment that the trial court changed the rate of postjudgment interest. Because the trial court did not recalculate damages in accordance with the judgment of the Supreme Court, the trial court erred.

3. Postjudgment Interest
When a judgment is rendered by an appellate court or remanded for the limited purpose of entering a new judgment, the judgment creditor is entitled to postjudgment interest on the corrected judgment calculated from the date of the original erroneous judgment. Thornal v. Cargill, 587 S.W.2d 384, 385 (Tex.1979); D.C. Hall Transport, Inc. v. Hard, 355 S.W.2d 257, 260 (Tex.Civ.App.-Fort Worth 1962, writ ref'd n.r.e.). Even though the 2009 judgment does not specify the date from which postjudgment interest should be calculated, it clearly does not provide for postjudgment interest on the corrected judgment from the date of the original 2005 judgment. Therefore, the trial court erred in failing to specify that postjudgment interest would accrue from the date of the 2005 judgment.

4. Reservation of Section 11.02(c) Claim For Another Case
The opinion of the Supreme Court made it clear that any Stowers claim would be the subject of subsequent litigation. Therefore, the trial court did not err in finding that any suit against Appellee's *313 insurer under former article 4590i, section 11.02(c) is reserved for another case.

5. Relief Not Expressly Granted Is Denied
Due to the limited jurisdiction of the trial court, the granting of additional relief would have exceeded the jurisdiction of the trial court. Therefore, the trial court did not err in denying relief not expressly granted.

Conclusion
Having found the trial court exceeded the limited jurisdiction granted by the mandate of the Supreme Court by vacating the 2005 judgment, and having found that the trial court erred in the recalculation of damages and the computation of postjudgment interest, Appellants' issue is sustained and the 2009 judgment is reversed. Accordingly, this cause is remanded to the trial court for the recalculation of damages. In calculating damages the trial court shall consider (1) the verdict of the jury, (2) Appellants' request to reduce the jury award of medical expenses by $124,000.00, (3) the judgment of this Court which reversed the award of exemplary damages, (4) this Court's Order of Remittitur, which reformed the 2005 judgment by reducing the recovery of Shane Fuller and Michael Fuller for future pecuniary losses, (5) the pretrial settlement of $2,300,000.00 received by Appellants from Covenant Health Systems d/b/a Covenant Medical Center, and (6) the judgment of the Supreme Court ordering the application of the statutory damages cap provided by section 11.02(a) as of October 18, 2005. Furthermore, in entering its judgment the trial court shall (1) calculate prejudgment interest pursuant to sections 304.003 and 304.103 of the Texas Finance Code from the date of injury, October 29, 2002, until the day before the date the original judgment was signed, October 17, 2005.[15] (2) offset prejudgment interest based upon the written settlement offer made February 21, 2005, (3) determine the applicable consumer price index and compute the adjusted section 11.02(a) damages cap as of October 18, 2005,[16] and (4) determine the applicable rate for postjudgment interest in accordance with section 304.003 of the Texas Finance Code, as of October 18, 2005.
CAMPBELL, J., concurring and dissenting.
JAMES T. CAMPBELL, Justice, concurring and dissenting.
For the reasons the majority discusses, I agree with the reversal and remand of the trial court's judgment on remand for recalculation of damages. I concur in the court's judgment remanding the case.
I must dissent, however, from that portion of the majority opinion holding that the trial court erred by "vacating" its 2005 judgment.
Although the majority's opinion does not directly say so, its disagreement with the trial court's vacation of the 2005 judgment is of necessity tied to the contention of appellants ("the Bramletts") that the trial court erred by failing to include in its judgment on remand findings related to a Stowers claim against Dr. Phillips' insurer. I say that because all the relief granted *314 the Bramletts in the 2005 judgment, except the award of court costs, was reversed, by the Supreme Court's judgment or this court's.
In their brief on appeal from the 2009 judgment, the Bramletts state specifically the language that was included within the 2005 judgment but omitted, over their objection, from the 2009 judgment. The Bramletts object that the trial court erred by omitting from the 2009 judgment a recitation of the amount of the uncapped "damages finding" that would have been awarded but for the damages cap, and by omitting its findings of "Stowers facts."
The 2005 judgment contains eleven pages of text. The decretal paragraphs occupy one page. The other ten pages of text consist of recitations of such matters as the case's procedural history, the jury findings, explanations of damage and interest calculations, and other discussion supporting the damages awarded. The 2009 judgment on remand is just over a page in length. The specific "Stowers facts" recited in the 2005 judgment but not carried over into the 2009 judgment read as follows:
[Dr. Phillips is] insured through a professional liability insurance policy with the Medical Protective Company of Fort Wayne, Indiana in the amount of $200,000.00.
On December 17, 2003, Plaintiffs sent Defendants a proper Stowers demand for policy limits. The deadline to respond was Friday, January 16, 2004. At 6:00 p.m. Defendants did not respond to this offer within the Stowers deadline with an agreement to settle for policy limits. On March 23, 2004, Plaintiffs sent Defendants a second, proper Stowers demand for policy limits. The deadline to respond to this offer was Friday, April 9, 2004 at 5:00 p.m. Defendants did not respond to this offer within the Stowers deadline with an agreement to settle for policy limits.
Facts exist to enable a party to invoke the common law theory of recovery known as the "Stowers doctrine." First, [Dr. Phillips] had an insurance policy with the Medical Protective Company of Fort Wayne, Indiana in the amount of $200,000.00. Plaintiffs offered to settle their claims against [insureds] for policy limits and to fully and finally release the insureds from any and all claims, causes of action, and liens. Defendants consented to settle.
The majority's implicit conclusion the trial court erred by failing to include the recitations in its 2009 judgment is premised on case law holding that when an appellate court affirms a trial court's judgment or renders the judgment a trial court should have rendered, the judgment of the appellate court becomes the judgment of both courts. See Cook v. Cameron, 733 S.W.2d 137, 139 (Tex. 1987) (so holding). Despite the Supreme Court's clear statement it was reversing our judgment,[1] the majority then concludes that the Supreme Court actually reversed only "that part of our judgment dealing with the interrelationship between section 11.02(a) and section 11.02(c)." With regard to the application of section 11.02 in this case, the majority's opinion does not identify what "part" of our judgment the majority believes the Supreme Court affirmed, and I am at a loss to see it. Cf. *315 Cook, 733 S.W.2d at 139 (stating that its previous opinion, Cameron v. Cameron, 641 S.W.2d 210 (Tex.1982), "affirms the trial court's [divorce] decree of thirty-five percent gross military retirement pay").
The majority may mean that the Supreme Court "affirmed" all or part of the ten pages of the 2005 judgment that preceded the decretal paragraphs of the order. But it is difficult to see how the majority could mean such a thing. Factual recitations or reasons preceding the decretal portion of a judgment form no part of the judgment itself. Cadles of Grassy Meadow, II, LLC v. Herbert, 07-09-0190-CV, 2010 WL 1705307, 2010 Tex.App. Lexis 3147, April 27, 2010, no pet) (mem. op.); Nelson v. Britt, 241 S.W.3d 672, 676 (Tex. App.-Dallas 2007, no pet.). See generally, 5 Roy W. McDonald & Elaine A. Grafton Carlson, Texas Civil Practice § 27:24 (2d ed. 1999).
The recitation of "Stowers facts" that were supportive of the judgment against Dr. Phillips under the view of the law adopted by the trial court may have been appropriate in that 2005 judgment, but after the Supreme Court's opinion those "Stowers facts" no longer had any bearing on the judgment against him. For that reason also the court did not err by failing to include them in its judgment on remand.
The majority is correct that a trial court's authority on remand is limited to complying with the specific instructions of the reviewing court; hence, it may not re-litigate previously contested issues. Bramlett v. Phillips, 359 S.W.3d at 311. Applying that precept, however, the majority states that "[w]e construe the mandate of the Supreme Court as vesting the trial court with the limited jurisdiction to determine the issue addressed in its opinion, to wit: the interplay between `two provisions of the Medical Liability and Insurance Improvement Act of 1977, now repealed.'" Id. But the Supreme Court did not tell the trial court to determine any issue. As noted, the Supreme Court said in its opinion that the "cause is remanded to the trial court for it to apply the [damages] cap [of § 11.02(a)] and render judgment consistent with our opinion." Phillips, 288 S.W.3d at 883.[2] The judgment the trial court was to render was, of course, the judgment against Dr. Phillips.
Given those instructions, the trial court did not, in my opinion, exceed the authority given it on remand by signing a judgment against Dr. Phillips omitting recitations that supported relief the Supreme Court's opinion had reversed and that would have no bearing on the judgment to be rendered on remand.
Our court is not naive concerning the purported import of this current appeal to the anticipated Stowers action against Dr. Phillips' insurer. The parties have been candid, both in briefing and at argument, regarding their focus on that litigation. I believe, however, that we have taken our eye off the ball of the question before us, which is whether the trial court erred in its judgment against Dr. Phillips. With regard to its refusal to repeat in its 2009 judgment the "Stowers facts" recited in the 2005 judgment, I would hold that the trial court did not err.
Lastly, the majority opinion states it "vacates" the provision of the 2009 judgment "vacating the 2005 judgment." To the degree the majority intends its language to restore the 2005 judgment to some effect, its action seems to me contrary to the opinion and judgment of the *316 Supreme Court, which reversed the compensatory damages awarded in 2005, contrary to this court's 2007 opinion and judgment reversing the punitive damages then awarded, and contrary to the "one final judgment" rule. Tex.R. Civ. P. 301.

OPINION ON MOTION FOR REHEARING
PATRICK A. PIRTLE, Justice.
Remaining convinced that our prior disposition was correct, we deny Appellee's motion for rehearing with these additional comments. Appellee, Benny P. Phillips, M.D., has filed a motion for rehearing contending that this Court erred in three ways in rendering its judgment and opinion of January 4, 2012.[1] First, Appellee contends this Court lacked any jurisdiction to review the trial court's 2009 judgment. Second, Appellee contends this Court erred in concluding the trial court erred by "vacating" its earlier 2005 judgment. Finally, Appellee contends this Court erred in ordering a recalculation of damages. We write briefly to address Appellee's misconceptions concerning the judgment of this Court.

APPELLATE JURISDICTION
Appellee's motion for rehearing rehashes the same arguments heretofore presented to this Court concerning our jurisdiction in this case. Those issues were fully addressed by this Court's opinion of September 2, 2010, and we are unpersuaded to change our previous decision.[2]

VACATED JUDGMENT
Appellee next contends this Court erred in concluding the trial court erred in "vacating" the 2005 judgment. In part, Appellee contends this Court's opinion of January 4, 2012, conflicts with the Texas Supreme Court's opinion in In re Columbia Med. Ctr. of Las Colinas, 306 S.W.3d 246, 248 (Tex.2010), because it fails to allow the trial court to give "full effect" to the opinion, judgment and mandate of the Texas Supreme Court in Phillips v. Bramlett, 288 S.W.3d 876 (Tex.2009). Appellee contends the Supreme Court's decision cannot be given "full effect" without vacating the "decretal damage paragraphs" contained in the 2005 judgment.[3]
First, Las Colinas is clearly distinguishable from the case at hand. In Las Colinas, following the Supreme Court's reversal of another portion of the damages award, the trial court refused a defense request to reduce exemplary damages in accordance with the statutory cap requiring that exemplary damages be capped in accordance with a ratio to actual damages. The Supreme Court reasoned that, although their earlier judgment did not specifically address the issue of exemplary damages, the trial court was required, as a matter of law, to reduce exemplary damages in accordance with the statutory cap. Because the trial court abused its discretion by failing to reduce the exemplary damages award in compliance with the statutory cap, it failed to give "full effect" to the Supreme Court's judgment. Here, the trial court was not faced with a mandatory statutory obligation to delete the "decretal damage paragraphs" and their inclusion does not conflict with the Supreme Court's decision in any way. More importantly, even applying the principles of Las Colinas, vacating the 2005 judgment is not necessary to give full effect to the Supreme Court's judgment.


*317 RECALCULATION OF DAMAGES
Finally, regarding the recalculation of damages, Appellee contends this Court erred in two ways: (1) by requiring the trial court to "extensively calculate or recalculate damages" and (2) by ordering that the date for determination of the statutory cap[4] and commencement of post-judgment interest is the date of the original judgment. We will address Appellee's concerns in reverse order.
First, both parties agree that the same date should be used for the determination of the section 11.02(a) statutory cap and the commencement of post-judgment interest. Starting with that premise, we must determine if the statutory provisions regarding these two dates are in conflict. The section 11.02(a) cap is based on the consumer price index as of the "time at which damages subject to such limits are awarded by final judgment or settlement." See art. 4590i, § 11.04. Similarly, the statute governing post-judgment interest requires that accrual begin on the "date the judgment is rendered...." Tex. Fin.Code Ann. § 304.005(a) (West 2006). While not identically worded, the clear import of these statutes is that each statute is triggered by the date the trial court grants judgment in favor of one party and against another.
After concluding that the same date applies for both purposes, Appellee frames the question well. Should that date be the date of the original judgment, as urged by Appellants, or should that date be the date of the new judgment, as urged by Appellee? Appellee relies on B. & M. Machine Co. v. Avionic Enters., Inc., 566 S.W.2d 901, 901-02 (Tex.1978), to support his conclusion that the applicable date is the date of the new judgment. Appellee's reliance is grossly misplaced. B. & M. deals with a situation where the trial court entered a new judgment within its plenary jurisdiction. Under the circumstances of that case, the Supreme Court held that the judgment of the trial court was the new judgment and that interest should run from the date of that judgment. Here, the original (albeit erroneous) judgment was entered by the trial court on October 18, 2005. No one disputes that, as of that date, Appellants were entitled to a judgment against Appellee; they just have not been able to agree on the "correct" dollar amount of that judgment. When the trial court eventually enters a judgment declaring that correct amount, Appellants are entitled to post-judgment interest on that amount calculated from October 18, 2005, the date of the original erroneous judgment. Thornal v. Cargill, 587 S.W.2d 384, 385 (Tex.1979); D.C. Hall Transport, Inc. v. Hard, 355 S.W.2d 257, 260 (Tex.Civ. App.-Fort Worth 1962, writ ref'd n.r.e.).
Having determined the correct date for determination of the section 11.02(a) cap and the commencement of post-judgment interest, we turn to Appellee's argument that this Court erred by requiring the trial court to "extensively calculate or recalculate damages." Here, Appellee grossly misreads the opinion of this Court. Both the majority and Justice Campbell agree that the trial court erred in its calculation of damages. Not only did the trial court use the wrong date for determination of the statutory cap, it specifically miscalculated the number of days of prejudgment *318 interest. Frankly, we are at a loss to understand Appellee's argument as to how the trial court could determine the correct amount of damages or "apply" the section 11.02(a) statutory cap without "recalculating" damages.
Additionally, Appellee incorrectly reads this Court's opinion as requiring the judgment to contain the trial court's mathematical calculations. Appellee contends this Court's opinion requires the trial court to recite findings of fact in its judgment in contravention of Rule 299a of the Texas Rules of Civil Procedure. A careful reading of this Court's opinion and judgment simply will not support that contention. Regardless of that argument, mathematical calculations themselves are not "findings" per sethey are simply math, and bad math is an abuse of discretion. Ultimately a trial court's calculation of damages, including prejudgment interest, must be discernable by a reviewing court.[5]

CONCLUSION
Remaining convinced the trial court erred in its calculation of damages and that our prior opinion was correct, we deny Appellee's motion for rehearing.[*]
NOTES
[1]  Where necessary to the discussion, Dale Bramlett, the Estate of Vicki Bramlett, Shane Fuller and Michael Fuller will be identified by name; otherwise, they will be collectively referred to as Appellants.
[2]  All references to section 11.02(a) or section 11.02(c) are references to the Medical Liability and Insurance Improvement Act of 1977. Act of June 16, 1977, 65th Leg., R.S., ch. 817, § 11.02, 1977 Tex. Gen. Laws 2039, 2052 (formerly Tex.Rev.Civ. Stat. Ann. art. 4590i). Article 4590i was repealed by Act of June 2003, 78th Leg., R.S., ch. 204, § 10.09, 2003 Tex. Gen. Laws 847, 884. Although repealed, this statute was effective at all times relevant to this litigation.
[3]  Before entering judgment, the trial court (1) reduced the jury award of medical expenses by $124,000.00 at Appellants' request, (2) applied a settlement credit of $2,300,000.00 resulting from Appellants' settlement with Covenant Health Systems, d/b/a Covenant Medical Center, (3) calculated prejudgment interest according to article 4590i, section 16.02(c), from the date of injury on October 29, 2002, until the day before judgment was signed on October 18, 2005, at 6.50% in accordance with sections 304.003 and 304.103 of the Texas Finance Code, and (4) offset prejudgment interest based on a written settlement offer in the amount of $200,000.00, made on February 21, 2005, pursuant to section 304.105(b) of the Texas Finance Code. References to the Texas Finance Code are to Tex. Fin.Code Ann. (West 2006).
[4]  Phillips v. Bramlett, 258 S.W.3d 158 (Tex. App.-Amarillo 2007), rev'd, 288 S.W.3d 876, 882 (Tex.2009) (Campbell, J., dissenting) (reversing and rendering a take-nothing judgment on the issue of gross negligence and exemplary damages, suggesting a remittitur of $220,000 as to both Shane Fuller and Michael Fuller on the issue of future pecuniary losses, and affirming the trial court's judgment in all other respects).
[5]  See generally, G.A. Stowers Furniture Co. v. Am. Indem. Co., 15 S.W.2d 544, 547 (Tex. Comm'n App.1929, holding approved).
[6]  Although the Supreme Court's opinion "reversed" the judgment of this Court, it did not address issues previously determined by this Court pertaining to the issue of gross negligence, the remittitur of damages for future pecuniary losses, or the findings of the trial court incorporated in the original judgment.
[7]  Phillips v. Bramlett, 288 S.W.3d 876, 883 (Tex.2009).
[8]  The Supreme Court ultimately treated this filing as an amicus brief.
[9]  In recalculating damages, the trial court made legal and factual decisions pertaining to the applicable date for computation of the statutory cap, as well as the applicable consumer price index to be applied in calculating that cap.
[10]  See In re Dale BRAMLETT, Individually and as Independent Administrator of the Estate of Vicki Bramlett, Deceased, Shane Fuller and Michael Fuller, No. 10-0025, 2010 WL 677690, (Tex. Feb. 5, 2010) (denied without written order) available at http://www. supreme.court.state.tx.us/opinions/casesearch. asp.
[11]  Bramlett v. Phillips, 322 S.W.3d 443 (Tex. App.-Amarillo 2010, no pet.).
[12]  "Lions and tigers and bears! Oh my!", Dorothy, Wizard of Oz (1939). Sometimes our imagination makes things seem more daunting than they really are.
[13]  Phillips v. Bramlett, 288 S.W.3d 876, 877 (Tex.2009).
[14]  Justice Campbell's dissent accurately captures the essence of this issue wherein he discusses this Court's awareness of the impact this appeal could have on the anticipated Stowers action against Dr. Phillips's insurer. Where our opinions differ is in his conclusion that the majority implicitly finds the trial court erred in failing to include in its 2009 judgment the recitations included in its 2005 judgment. The majority opinion should not be read as making that finding. Indeed, reciting those findings in the 2009 judgment would have equally exceeded the limited scope of the trial court's jurisdictional authority. The import and effect of the recitations contained in the 2005 judgment is not a matter before the trial court or this Court at this time. That issue has neither been briefed nor argued by either party, and it should not be affected by inserting a finding in the 2009 judgment that those recitations are "vacated." That's another issue for another day.
[15]  The 2005 judgment found that Appellants were entitled to 1,048 days of prejudgment interest. The actual number of days between date of injury and the day before the judgment was signed is 1,084 days.
[16]  The consumer price index is promulgated by the U.S. Department of Labor, Bureau of Labor Statistics. See http://www.bls.gov/ro3/fax_9160.htm (last visited December 22, 2011).
[1]  The Supreme Court's opinion concludes, "The court of appeals' judgment is reversed and the cause is remanded to the trial court for it to apply the cap and render judgment consistent with our opinion." Phillips v. Bramlett, 288 S.W.3d 876, 883 (Tex.2009). The Supreme Court's judgment and mandate, quoted in the majority's opinion, contain similar language.
[2]  In that regard, the Supreme Court's judgment and mandate included language remanding the cause "to the trial court for further proceedings consistent with this Court's opinion."
[1]  Bramlett v. Phillips, No. 07-10-0061-CV, 2012 Tex.App. LEXIS 71 (Tex.App.-Amarillo Jan. 4, 2012, no pet. h.)
[2]  Bramlett v. Phillips, 322 S.W.3d 443 (Tex. App.-Amarillo 2010, no pet.).
[3]  Motion for Rehearing of Appellee at page 11.
[4]  All references to section 11.02(a) or section 11.04 are references to the Medical Liability and Insurance Improvement Act of 1977. Act of June 16, 1977, 65th Leg., R.S., ch. 817, § 11.02, 1977 Tex. Gen. Laws 2039, 2052 (formerly Tex.Rev.Civ. Stat. Ann. art. 4590i). Article 4590i was repealed by Act of June 2003, 78th Leg., R.S., ch. 204, § 10.09, 2003 Tex. Gen. Laws 847, 884. Although repealed, this statute was effective at all times relevant to this litigation.
[5]  As a general rule, an appellant need not guess at the basis upon which a trial court has ruled and, unless apparent from the record, a trial court may be required to make such findings as are necessary to allow an appellant to properly present his case to the appellate court. See R.H. v. Smith, 339 S.W.3d 756, 766 (Tex.App.-Dallas 2011, no pet.).
[*]  Consistent with his opinion on original submission, Justice Campbell would grant rehearing of that portion of the Court's opinion holding that the trial court erred by "vacating" its 2005 judgment.